nDETAILED ACTION
This is a non-final office action in response to applicant’s communication filed on 10/30/2019.
Claims 1-19 are pending and being considered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201710532595.9, filed 07/03/2017.
Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Objections
Claims 1-3, 6-7, 9-19 are objected to because of the following informalities:  
Claim 1 line 1, “A method for avoiding a Bluetooth from being traced, wherein said method comprises:” is suggested to read “A method for avoiding a Bluetooth device from being traced, 
Claim 1 line 4, “identity parsed key of the Bluetooth device…” may read “identity parsed key of the target Bluetooth device…”. 
Claim 1 lines 12-13, “executing Step S4 in the case that the data is a matching request; executing Step S5 in the case that the data is a link encrypted request;” may read “executing Step S4 in  sent from the mobile device is a matching request; executing Step S5 in sent from the mobile device is a link encrypted request;”.
Claims 1-2, 9-10, “in the case that …” may read “in 
Claim 2 line 14, “whether the matching information saved by itself includes matching information which is about the mobile device” may read “whether the matching information saved by itself includes matching information  of the mobile device”.
Claim 3 lines 1-2, “wherein, Step S3 further comprises the target Bluetooth 54device determining…” may read “wherein, Step S3 further comprises 
Claim 6 line 8, “according to … in the identity parsed key list save by …” may read as “according to … in the identity parsed key list saved by …”. 
Claim 6 line 7, similarly claim 16 line 5, “multiple of …” may read “a plurality of …”. 
Claim 6 lines 3-4 recites “and determining whether there exists any the second identity parsed key …”. Applicant is suggested to clarify the underlined limitation.
Claim 7 lines 7-8, similarly claim 17 line 6, “… to encrypt the second random number which is added bits to …” is suggested to read as “… to encrypt the second random number with added bits to …” or more appropriate form. 
Claim 7 line 8, similarly claim 17 line 7, “multiple of …” may read “a plurality of …”.
Claim 9 line 1, “The method as claimed in Claim 1, wherein, the method further comprises:” may read “The method as claimed in Claim 1, 
Claim 9 line 2, “a connecting request which includes a second dynamic address of the mobile device …” may read “the connecting request which includes the second dynamic address of the mobile device …”. 
Claim 9 lines 8-9, and lines 14-15, “the identity parsed key of the Bluetooth device,…” may read “the identity parsed key of the target Bluetooth device,…”.
Claim 9 line 6, “when the mobile device receives a connecting response returned …” may read “when the mobile device receives the connecting response returned …”.
Claim 9 lines 11-12, “receiving a matching response returned …” may read “receiving the matching response returned …”.
Claim 10 lines 7-8, “after returning the error code to the connected mobile device, Step S5 further comprises returning Step S4…” may read “after returning the error code to the connected mobile device, Step S5 further comprises returning to Step S4…”.
Claim 11 line 1, “A device for a Bluetooth device from being traced, wherein, comprises …” is suggested to read “A device for a Bluetooth device from being traced, 
Claim 11 line 40, “determines that there exists no the second identity parsed key …” may read “determines that there isn’t the second identity parsed key …” or more appropriate form.
Claim 12 line 1, “The device as claimed in Claim 11, wherein, further comprises…” is suggested to read “The device as claimed in Claim 11, 
Claim 12 lines 23, 27, 34, “… matching information which is about the mobile device…” may read “… matching information of the mobile device…”. 
Claim 13 line 1, “The device as claimed in Claim 11, wherein, further comprises…” is suggested to read “The device as claimed in Claim 11, 
Claim 14 line 1, “The device as claimed in Claim 11, wherein, comprises…” is suggested to read “The device as claimed in Claim 11, further comprises…”.
Claim 15 line 1, “The device as claimed in Claim 11, wherein, further comprises…” is suggested to read “The device as claimed in Claim 11, 
Claim 16 line 1, “The device as claimed in Claim 11, wherein, the authenticating module comprises…” is suggested to read “The device as claimed in Claim 11, wherein the authenticating module further comprises…”.
Claim 16 line 11, “determining that there exists no the second identity parsed key” may read “determining that there isn’t the second identity parsed key” or more appropriate form.
Claim 17 line 1, “The device as claimed in Claim 11, wherein, the generating sub module comprises…” is suggested to read “The device as claimed in Claim 11, wherein the generating sub module further
Claim 18 line 1, “The device as claimed in Claim 11, wherein, the second saving module comprises:…” may read “The device as claimed in Claim 11, wherein the second saving module further comprises:…”.
Claim 19 line 1, “The device as claimed in Claim 11, wherein, the matching module is further…” may read “The device as claimed in Claim 11, wherein the matching module is further…”.
Appropriate correction is required.
Claim Interpretation(s) - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a powering on module which is configured to”, " a first generating module which is configured to …”, “a second generating module which is configured to…”, “a third generating module which is configured to…”, “a broadcasting module which is configured to…”, “a first receiving module which is configured to…”, “a connecting module which is configured to…”, “a parsing module which is configured to…”, etc. in claim 11;
“a second determining module”, “an as module”, etc. in claim 12;
“a fourth determining module”, “a turning off module” in claim 13;
“a fifth determining module”, “a sixth determining module” and “a deleting module” in claim 14;
“a seventh determining module” in claim 15;
“a first parsing sub module and a generating sub module” in claim 16;
“an adding unit, an encrypting unit and an operating unit” in claim 17;
“a second parsing sub module, a determining sub module, a consulting sub module and a saving sub module” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “powering on module”, "first generating module”, “second generating module”, “third generating module” etc., invokes 35 U.S.C 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as shown above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 USC 112(b). Dependent claims 12-19 further recites “second determining module”, “an as module”, “fourth determining module”, “a turning off module”, etc. and fail to cure the deficiencies of claim 11, therefore also rejected for the same reason above.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 1-3, 6-8, 11-12, 16, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to insufficient antecedent basis as shown below:
Claim 1 line 6 recites the limitation "the mobile device".  There is insufficient antecedent basis for this limitation in the claim. Claim 1 line 22 recites “disconnecting the connection”. There is insufficient antecedent basis for this limitation underlined in the claim.
Claim 2 line 10 recites “and saving the matching information”. There is insufficient antecedent basis for this limitation underlined in the claim. 
Similarly claim 12 lines 15-16 recites “and save the matching information
Claim 3 line 2 recites the limitation "the second preset duration". There is insufficient antecedent basis for this limitation in the claim.
Claim 6 line 7, similarly claim 16 line 5, recites “multiple of the third data”. There is insufficient antecedent basis for this underlined limitation in the claim.
Claim 7 line 9 recites “the second random number ciphertext”. There is insufficient antecedent basis for this underlined limitation in the claim.
Claim 8 line 3 recites “determining whether the dialogue keys list saved by…”. There is insufficient antecedent basis for this underlined limitation in the claim.
Claim 11 lines 3-4 recites “a first generating module which is configured to generate a first random number every the 58first preset duration”. 
Claim 11 line 11 recites “… configured to broadcast the broadcast data …”. 
Claim 11 line 13 recites “the mobile device”.
Claim 11 line 24 recites “configured to save the second identity parsed key …”.
Claim 11 line recites “a fourth generating module which is configured to generate the matching response …”. 
Claim 11 line 42, recites “disconnecting the connection”.
Claim 11 line 44, recites “a second saving module which is configured to save the dialogue key information …”. 
There is insufficient antecedent basis for the underlined limitations in the claim.
Claim 12 lines 15-16, recites “and save the matching information
Claim 18 line 6 recites “determine the dialogue keys list saved…”. There is insufficient antecedent basis for this underlined limitation in the claim.
Claims 2-3, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 line 16 recites “… and communicating with to the mobile device, ending;”. It is not clear what is ending, or ending what, rendering the claim indefinite.
Claim 3 last line recites “turning down the device”. It is not clear which underlined device is referring to, the target Bluetooth device or the mobile device rendering the claim indefinite.
Claim 11 lines 6-7, and line 26, recites “… first identity parsed key of the device”. It is not clear which underlined device is referring to, the target Bluetooth device or a device for a Bluetooth device from being traced.
Claim 11 lines 33-34, recites “an authenticating module which is configured to successively use the identity parsed keys in the identity parsed keys list saved by itself to authenticate the second dynamic address …”. It is not clear what “itself” is referring to, the target Bluetooth device, the mobile device, etc., rendering the claim indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US20170201886A1, hereinafter, "Yang"), in view of Woolley (“Bluetooth Technology Protecting Your Privacy”, https://www.bluetooth.com/blog/bluetooth-technology-protecting-your-privacy/, 4/2/2015, hereinafter, “Woolley”), further in view of Zhang et al (US20180198752A1, hereinafter, “Zhang”).
Regarding claim 1, similarly claim 11, Yang teaches:
(Yang, discloses method and apparatus for controlling connection between first and second device using Bluetooth LE, [Abstract]), for avoiding a Bluetooth from being traced (see Woolley below for Bluetooth Technology protecting privacy), wherein said method comprises: 
Step S1, powering on (Yang, see Fig. 2 Power supply unit), by a target Bluetooth device, generating a first random number [every a first preset duration] (Yang, [0284] Values of ra and rb: Since the direction of the peer's OOB interface cannot be verified before the OOB communication takes place, a device should always generate and if possible transmit through its OOB interface a random number r to the peer), generating a first data according to the first random number (Yang, [0334] The master device calculates the 128-bit confirm value (Mconfirm) (i.e. first data) using the confirm value generation function c1 as shown in Equation 1 below with …, the input parameter r set to Mrand (i.e. the random number),…) and a first identity parsed key of the Bluetooth device (Yang, [0312] Identity Resolving Key (IRK): a 128-bit key used to generate and resolve a random address.), generating a first dynamic address according to the first random number and the first data (Yang, [0363] If a device supports the generation of resolvable private addresses and generates a resolvable private address for its local address), broadcasting broadcast data which includes the first dynamic address, and executing Step S2 when a connecting request sent from the mobile device is received (Yang, Referring to Fig. 8 and Fig. 9 Advertising steps for first device (master device) and second device (slave device) to pairing and boning process with BLE. Examiner notes Fig. 9 shows both Master and Slave are able to generate random number and private address with random number as it is well known to one ordinary skilled in the art that this method is provided with BLE 4.0 technologies. In this example shown in Fig. 8 Client device is mobile device making connection/pairing request); 
Step S2, connecting, by the target Bluetooth device, to the mobile device, [parsing the connecting request to obtain a second dynamic address of the mobile device], returning a connecting response to the mobile device (Yang, Fig. 9, and [0338] The master device transmits Mconfirm to the slave device (S9050). When the slave device receives Mconfirm it transmits Sconfirm to the master device (S9060). When the master device receives Sconfirm it transmits Mrand to the slave device (S9070)); (See Woolley below for limitation in bracket)
Step S3, waiting, by the target Bluetooth device, for receiving data sent from the mobile device, executing Step S4 in the case that the data is a matching request; executing Step S5 in the case that the data is a [link encrypted request] (Yang, [0309] In the pairing step, the client device transmits a pairing request to the server device (S8030) and the server device transmits a pairing response to the client device (S8040). And [0310] In phase 2, legacy pairing (i.e. matching request) or secure connection is performed between the server device and the client device (S8050)); (see Zhang below for link encrypted request)
Step S4, matching, by the target Bluetooth device, with the mobile device, saving a second identity parsed key included in the matching request into an identity parsed keys list, generating a matching response which includes the first identity parsed key of itself, returning the matching response to the mobile device, returning to Step S3 (Yang, Fig. 9, and [0339] The slave device verifies the Mconfirm value by repeating the calculation the master device performed, using the Mrand value received (S9080)); 
(Yang, Fig. 10 shows establishing secure connection, and [0352] Specifically, the two devices exchange public keys.  The master device transmits its public key to the slave followed by the slave transmitting its public key to the master (S10030 and S10040). And [0353] Then, the master device compares a confirm value of the slave device, received through OOB, with a confirm value thereof and the slave device checks whether the confirm value of the master device, received through OOB, is identical to the confirm value thereof (S10050)), executing Step S6; 
otherwise, returning an error code to the connected mobile device, disconnecting the connection, ending the method (Yang, [0354] When the confirm value of the master device is not identical to the conform value of the slave device, the secure connection procedure fails); 
and  53Step S6, saving, by the target Bluetooth device, dialogue key information according to the link encrypted request, returning a success response to the connected mobile device and communicating with the connected mobile device, ending the method (Yang, [0363] If a device supports the generation of resolvable private addresses and generates a resolvable private address for its local address, it shall send Identity Information with SMP (Secure Manager Protocol), including a valid IRK. If a device does not generate a resolvable private address for its own address and the Host sends Identity Information with SMP, the Host shall send an all-zero IRK. The Host can abort the pairing procedure if the authentication requirements are not sufficient to distribute the IRK).  

generating a first random number every a first preset duration (Woolley, discloses capabilities of Bluetooth LE Privacy for user privacy using dynamic private address generated periodically. And paragraph 6, “To safeguard user privacy, manufacturers can make use of a Bluetooth Smart feature known as Bluetooth LE Privacy. This feature causes the MAC address within the advertising packets to be replaced with a random value that changes at timing intervals (i.e. every a first preset duration) determined by the manufacturer. Any malicious device(s), placed at intervals along your travel route, would not be able to determine that the series of different, randomly generated MAC addresses received from your device actually relates to the same physical device),
[Step S2, connecting, by the target Bluetooth device, to the mobile device] (See Yang’s teachings as shown above), parsing the connecting request to obtain a second dynamic address of the mobile device (Woolley, paragraph 11, Devices may perform something known as “directed advertising.” In directed advertising, the advertising packets indicate both the MAC address of the device doing the advertising and the MAC address of the device being advertised to);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Woolley in the 
While Yang-Woolley combination teaches device pairing using BLE to prevent Bluetooth device being tracked by mobile device, but does not explicitly teach link encrypted request for authentication of the requesting device, however in the same field of endeavor Zhang teaches: 
Link encrypted request (Zhang, discloses method of resolving periodically updated private address with identity resolving key in device pairing, and [0006] During standard IRK exchange procedure between a central node and peripheral nodes, an encrypted link is first established between the devices),
Step S5, using successively, by the target Bluetooth device, identity parsed keys in the identity parsed keys list saved by the target Bluetooth device to authenticate the second dynamic address, determining whether there exists any second identity parsed key which is authenticated successfully (Zhang, see Fig. 3 to Fig. 4, and [0055] An updated private address to be used when addressing a next message to the private address generating node is determined S45 based on the received IRK and the received private address update information. In other words, the receiving master device uses the received information to update the private address when addressing the slave device, while still maintaining the integrity of the private address).


Regarding claim 2, similarly claim 12, Yang-Woolley-Zhang combination further teaches: 
The method as claimed in Claim 1, the device as claimed in Claim 11, wherein, before parsing the connecting request to obtain the second dynamic address of the mobile device, Step S2 further comprises: Step B1, determining, by the target Bluetooth device, whether an address included in the connecting request is a dynamic address, if yes, making the address as the second dynamic address of the mobile device, continuing to parse the connecting request to obtain the second dynamic address of the mobile device; otherwise, returning the connecting response to the mobile device (Zhang, [0024] The object of the present disclosure is also achieved by a private address resolving node configured to resolve periodically updated private addresses of private address generating nodes connected to the private address resolving node in a personal area network deploying Bluetooth low energy, BLE.  The private address resolving node comprises processing circuitry configured to receive, from a private address generating node in the personal area network, an Identity Resolving Key, IRK, the IRK being received over an encrypted link established between the private address resolving node and the private address generating node), executing Step B2; 
Step B2, waiting, by the target Bluetooth device, for receiving data sent from the mobile device (Yang, Fig. 8 showing the device pairing process, connection and pairing request from Client device. When server device receives messages from client device the server device waits for receiving data from client device), executing Step B3 in the case that the data is the link encrypted request (Yang, Fig. 8, step S8050, secure connection as shown in Fig. 10 and link encrypted request taught by Zhang); matching with the mobile device in the case that the data is the matching request, and saving the matching information, and generating a matching response which includes the first identity parsed key of itself, returning the matching response to the mobile device (Yang, Fig. 9 step S9100 check for confirm value match), continuing Step S2; 
and Step B3, determining, by the target Bluetooth device, whether the matching information saved by itself includes matching information which is about the mobile device, if yes, saving the dialogue key information according to the link encrypted request, returning a success response to the mobile device and communicating with the mobile device, ending (Yang, [0363] If a device supports the generation of resolvable private addresses and generates a resolvable private address for its local address, it shall send Identity Information with SMP (Secure Manager Protocol), including a valid IRK.  If a device does not generate a resolvable private address for its own address and the Host sends Identity Information with SMP, the Host shall send an all-zero IRK.  The Host can abort the pairing procedure if the authentication requirements are not sufficient to distribute the IRK); otherwise, returning an error code to the mobile device, disconnecting the connection, ending the method (Yang, [0363] The Host can abort the pairing procedure if the authentication requirements are not sufficient to distribute the IRK).  

Claims 3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yang-Woolley-Zhang as applied above, further in view of Zhang et al (US20170280495A1, hereinafter, “Zhang2”).
Regarding claim 3, similarly claim 13, Yang-Woolley-Zhang combination teaches:
The method as claimed in Claim 1, the device as claimed in Claim 11,
While the combination of Yang-Woolley-Zhang does not expressly teach however in the same field of endeavor Zhang2 teaches:
wherein, Step S3 further comprises the target Bluetooth 54device determining whether the data sent from the mobile device is received in the second preset duration, if yes, continuing Step S3, and can accept a pairing request (Zhang2, [0080] Step 106: The network connection device receives a mode request message sent by the user equipment, where the mode request message is used to request the network connection device to enable a BLUETOOTH pairing mode, and the network connection device enables the BLUETOOTH pairing mode according to the mode request message to passively accept BLUETOOTH pairing with the wearable device.  That is, the network connection device is set to a state of being searchable by another BLUETOOTH device within a period of time (i.e. second preset duration)); otherwise, turning down the device, ending the method (Examiner notes turning down device to end device operation is obvious and well known to one ordinary skilled in the art).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Zhang2 in the controlling method for device pairing with Bluetooth LE of Yang-Woolley-Zhang by enabling Bluetooth pairing according to request message within a period of time. This would have been obvious because the person having ordinary skill in the art would have been motivated to determine the Bluetooth device connection is disconnected based on whether a Bluetooth heartbeat packet sent by the Bluetooth device is received within a period of time (Zhang2, [0080], [0123]).

Claims 4-5, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang-Woolley-Zhang as applied above, further in view of Polo et al (US20130259230A1, hereinafter, “Polo”).
Regarding claim 4, similarly claim 14, Yang-Woolley-Zhang combination teaches:
The method as claimed in Claim 1, the device as claimed in Claim 11, 
While the combination of Yang-Woolley-Zhang does not expressly teach however in the same field of endeavor Polo teaches:
wherein, before saving the second identity parsed key included in the matching request into the identity parsed keys list, Step S4 further comprises: Step H, determining, by the target Bluetooth device, whether the identity parsed keys list saved by itself includes the second (Polo, discloses enhancing Bluetooth low energy privacy [Abstract] and [0008]. And [0021] The whitelist can maintain a list of bonded BLE peripherals 101 as well as a corresponding IRK value that is associated with each of the bonded BLE peripherals 101 from which an RPA can be generated for use in communications with each of the bonded BLE peripherals 101 over an advertising channel); 
or Step F, determining, by the target Bluetooth device, whether the identity parsed keys list saved by the target Bluetooth device includes the second identity parsed key included in the matching request, if yes, deleting the second identity parsed key included in the identity parsed keys list, continuing to save the second identity parsed key included in the matching request into the identity parsed keys list; otherwise, continuing to save the second identity parsed key into the identity parsed keys list.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Polo in the controlling method for device pairing with Bluetooth LE of Yang-Woolley-Zhang by maintaining a whitelist of BLE peripherals to which the BLE circuit is paired. This would have been obvious because the person having ordinary skill in the art would have been motivated to use the whitelist to maintain the list of bonded BLE peripherals as well as a corresponding IRK value 

Regarding claim 5, similarly claim 15, Yang-Woolley-Zhang combination teaches:
The method as claimed in Claim 1, the device as claimed in Claim 11,
While the combination of Yang-Woolley-Zhang does not expressly teach however in the same field of endeavor Polo teaches:
wherein, before Step S5, the method further comprises determining, by the target Bluetooth device, whether the identity parsed keys list saved by the target Bluetooth device is null, if yes, returning an error code to the connected mobile device, disconnecting the connection, ending the method; otherwise, executing Step S5 (Polo, [0021] To accomplish the above functionality, the privacy logic 217 according to an embodiment of the disclosure can maintain a whitelist of BLE peripherals 101 to which the BLE circuit 201 is paired. Examiner notes it is obvious to one ordinary skilled in the art that if the whitelist taught by Polo is empty or null, the function to be performed by Polo is not enabled, i.e. connection between pairing devices is not enabled).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Polo in the controlling method for device pairing with Bluetooth LE of Yang-Woolley-Zhang by maintaining a whitelist of BLE peripherals to which the BLE circuit is paired. This would have been obvious because the person having ordinary skill in the art would have been motivated to use the whitelist to maintain the list of bonded BLE peripherals as well as a corresponding IRK value .

Claims 8, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang-Woolley-Zhang as applied above, further in view of McLaughlin et al (US20150222517A1, hereinafter, “McLaughlin”).
Regarding claim 8, similarly claim 18, Yang-Woolley-Zhang combination teaches:
The method as claimed in Claim 1, the device as claimed in Claim 11, wherein, Step S6 further comprises: 
While the combination of Yang-Woolley-Zhang does not expressly teach however in the similar field of endeavor McLaughlin teaches:
Step t1, parsing, by the target Bluetooth device, the link encrypted request to obtain a dialogue key identification, determining whether the dialogue keys list saved by the target Bluetooth device includes the dialogue key identification, if yes, returning a success response to the connected mobile device and communicating with the connected mobile device, ending the method; otherwise, executing Step t2; and Step t2, consulting, by the target Bluetooth device, with the mobile device to obtain a dialogue key, saving the dialogue key with the dialogue key identification correspondingly into the dialogue keys list, returning a success response to the connected mobile device and communicating with the connected mobile device, ending the method (McLaughlin, [0337] after receiving the response, controller 1702 can look up the long-term public key (LTPKA) in its list of paired accessories,… a pairing record associating the accessory ID (or username userA) with LTPKA can be persistently stored when a pairing is established, so block 1732 can allow controller 1702 to determine whether a pairing is already established with accessory 1704. And [0339] If controller 1702 determines that it has an established pairing with accessory 1704, then at block 1738, controller 1702 can generate a shared secret ("inputKey") using skC and pkA).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of McLaughlin in the controlling method for device pairing with Bluetooth LE of Yang-Woolley-Zhang by using long term public key from list of paired accessories or generating shared secret key. This would have been obvious because the person having ordinary skill in the art would have been motivated to use the long term key or shared secret key for authenticated communication between controller device and accessory device in established pairing using Bluetooth LE (McLaughlin, [Abstract], [0238], [0337]).

Regarding claim 19, Yang-Woolley-Zhang combination teaches:
The device as claimed in Claim 11, 
While the combination of Yang-Woolley-Zhang does not expressly teach however in the similar field of endeavor McLaughlin teaches:
wherein, the matching module is further configured to match with the connected mobile device after the first sending module returns the error code to the connected mobile device and when the first receiving module receives the matching request sent from the (McLaughlin, [0181] If the accessory chooses to respond first, the accessory can send a transaction response containing information that the controller can use later to query for the result… Transaction response 575 includes a transaction ID 576, which can be a UUID or other identifier generated by the accessory to identify the transaction, and a transaction duration 577 (e.g., in seconds). And [0334] At block 1712, if a pairing with controller 1702 is not already established, accessory 1704 can send an error message at block 1714.  If, at block 1716, controller 1702 receives the error message, process 1700 can end at block 1718, and controller 1702 can report the error to the user).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of McLaughlin in the controlling method for device pairing with Bluetooth LE of Yang-Woolley-Zhang by using long term public key from list of paired accessories or generating shared secret key. This would have been obvious because the person having ordinary skill in the art would have been motivated to use the long term key or shared secret key for authenticated communication between controller device and accessory device in established pairing using Bluetooth LE (McLaughlin, [Abstract], [0238], [0337]).
Allowable Subject Matter
Claims 6-7, 16-17, and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as resolving of the outstanding informalities and issues under 35 USC 112(b) presented in this office action.

Claim 6 (similarly claim 16) specifies, by the target Bluetooth device, parsing the second dynamic address to obtain a second random number and a second data, generating multiple of the third data, determining whether there exists the third data which is the same as the second data; Claim 7 (similarly claim 17) further specifies the target Bluetooth device adding bits to the second random number, using the identity parsed keys … to encrypt the second random number and executing preset operation on the multiple of the second random number ciphertext to obtain multiple of the third data.
Claim 9 specifies, by the mobile device, determining whether itself saves the identity parsed key of the Bluetooth device, generating/sending the matching request and receiving a matching response, successively using the identity parsed keys to authenticate the first dynamic address and determining whether there exists the first identity parsed key which is authenticated successfully; claim 10 further specifies the mobile device prompting error information for a user via an applet, receiving widget triggering information.
The prior arts, Yang, Woolley, and Zhang, either singularly or in combination fails to anticipate or render obvious the claimed limitations of claim 6 (similarly claim 16), claim 7 (similarly claim 17), and claims 9-10 as shown above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action:
Yu et al (CN105430605). Discloses method for establishing safety channel between Bluetooth master and slave devices.
Enke (US20160099936A1). Discloses private address resolution so that a host controller can enter a sleep state off while the Bluetooth controller advertises its device name, primary services, rejects connection requests from non-trusted devices with public and private addresses, to prevent device being tracked.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M LEE whose telephone number is (571)272-1975.  The examiner can normally be reached on M-F: 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/MICHAEL M LEE/Examiner, Art Unit 2436                                                                                                                                                                                                        


/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436